Dugro, J.
The plaintiff brought certain stock to the attention of McCabe in an attempt to sell to him. McCabe mentioned the fact that the stock was for sale to Dennison, who thereafter bought it. The plaintiff- claims a commission from the seller. It does not appear that McCabe, in calling the attention of Dennison to the stock, acted as an agent of the plaintiff. McCabe’s act was, not the act of the plaintiff. It was his own act. Had he acted at the request of the plaintiff it would be otherwise. McCabe’s information may have caused Dennison’s action, but nothing that the plaintiff did was the procuring cause of McCabe’s communication; this communication was not directly connected with any work done in the agency and so the plaintiff cannot succeed. No agent is entitled to commission upon any transaction, unless he shows that *209the transaction is a direct, though not necessarily an immediate result of his agency. Bowstead on Law of Agency, 152. In Gibson v. Crick, 31 L. J. Exch. 304, it was held that though an agent may be entitled to be paid for work done by another person, it must be clear that person was acting as subagent, and the agent must have been the link between the principal and himself. This holding refers to the work of an agent’s agent. In Wilkinson v. Martin, 8 C. & P. 1; Wright on Principal & Agent, 160, it was decided that if an agent employed to get a loan introduces the matter to a person who refuses to entertain the idea himself, but nevertheless mentions it to another, and that other person advances the money, and negotiates direct with the principal, the agent is not entitled to commission; and there the chief justice pointed out that “ commission was not due merely because in some way or other the loan followed, casually, indirectly, and as a remote consequence. It must appear that the advance was by or through the agency.” See, also, Antrobus v. Wickens, 4 F. & F. 291. The parties stipulated that after a setting aside of the general verdict, a dismissal could follow as though before the verdict. The motion must be denied.
Motion denied.